Citation Nr: 1121229	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  10-29 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Evaluation of degenerative joint disease of the right knee, currently rated as 10 percent disabling.

2.  Entitlement to service connection for a skin condition of the face, back, chest and arms, to include lupus.

3.  Entitlement to service connection for gout of the hands, left knee and feet.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from June 1976 to June 1980.

This matter came before the Board of Veterans' Appeals (Board) on appeal from  decisions of September 2009 and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A Travel Board hearing in front of the undersigned Veterans Law Judge was held in October 2010.  A transcript of the hearing has been associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


The Board notes that the VCAA requires that VA afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a thorough and contemporaneous medical examination'" when necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When medical evidence is not adequate, the VA must supplement the record by seeking an advisory opinion or ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

In regards to the claim for gout of the left knee, hands and feet, the Board notes that VA outpatient treatment records note a diagnosis of gout.  In April 2007, gout of the left hand was noted.  That same month he was noted to have gout of the left and right wrists.  Records of September 2007 show a diagnosis of gout.

In regards to the claim for service connection for a skin disability the Board notes that VA outpatient treatment records of September 2008 show a diagnosis of lupus.  Records of September 2009 show lesions of the scalp and a diagnosis of lupus.  January 2010 records show a diagnosis of lupus.  

The appellant has alleged that both, the gout and skin disability started while in service.  Indeed at the Travel Board hearing of October 2010, the appellant testified that he used to have rashes while in service which have continued since service.  He further testified he experienced pain in his knees in service and has continued to experience pain in his knees since service.  

The Board notes that the appellant was afforded a VA examination of the knees in April 2010.  However, the VA examination addressed only findings of degenerative joint disease of the knees and did not address gout.

The Court of Appeals for Veterans Claims held in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) that under the VCAA, VA is obligated to provide an examination where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs or symptoms of disability might be associated with active service, and the record does not contain sufficient information to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002).  The threshold for getting an examination under the VCAA is low.  See McLendon, supra.

With these factors in mind and upon further review of the record and evidence as delineated above, the Board finds that a current VA examination for gout of the hands, left knee and feet, and a skin disability including lupus is indicated pursuant to VA's duty to assist, and for a fully informed appellate decision.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Moreover, the Board notes that the appellant was granted service connection for degenerative joint disease of the right knee in a rating decision of June 2010.  At the October 2010 hearing, the appellant stated that he wanted an increased evaluation for the service connected right knee.  In essence, he disagreed with the currently assigned disability rating.  The statement at the hearing constitutes a Notice of Disagreement (NOD).  Moreover, the NOD was received within the one year of the notice of the grant of service connection and award of a disability rating.  When a notice of disagreement has been filed, the RO must issue a Statement of the Case (SOC).  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).  Therefore, the Board finds that there is a timely NOD with regard to this issue.  To date, the RO has not issued an SOC with regards to this issue.  Accordingly, the Board is required to remand this issue for issuance of a SOC.  See Manlicon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA examination to determine the nature and etiology of his currently diagnosed gout.  The examiner should confirm the diagnosis of gout and specify, if possible, the joints affected.  The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any currently diagnosed gout is related to service or had its onset in service.  The claim file must be made available to the examiner for review.  A complete rationale for any opinion rendered must be provided.

2.  Schedule the appellant for a VA examination to determine the nature and etiology of the claimed skin disability to include lupus.  The examiner must provide all diagnoses for any skin disability the appellant may currently have.  For each diagnosed skin disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that it is related to service or had its onset in service.  The claim file must be made available to the examiner for review.  A complete rationale for any opinion rendered must be provided.

3.  The RO should issue a SOC to the appellant and his representative, addressing the issue of the evaluation of degenerative joint disease of the right knee currently rated as 10 percent disabling.  The appellant and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H.N. SCHWARTZ  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


